internal_revenue_service number release date index number --------------------- --------------------------------------------------- ----------------------- ----------------------------------------- in re --------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------ id no ----------------- telephone number --------------------- refer reply to cc intl b06 plr-103961-11 date date legend ty ------- taxpayer law firm accounting firm shareholder date date --------------------------------------------- ------------------------------------------------------ ---------------------------------- ------------------------ ---------------------- -------------------------- dear --------------- this responds to a letter dated date supplemented by letters dated date and date submitted by law firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer law firm and accounting firm and accompanied by penalty of perjury statements executed by appropriate parties this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a domestic_corporation wholly owned by shareholder with a calendar taxable_year at shareholder’s request law firm incorporated taxpayer effective as of date shareholder intended that taxpayer would elect to be treated as an interest charge plr-103961-11 domestic_international_sales_corporation ic-disc as of date based on previous discussions among shareholder law firm and accounting firm shareholder relied on law firm and accounting firm to provide tax_advice and prepare all documentation necessary for taxpayer to be treated as an ic-disc shortly after taxpayer was incorporated both law firm and accounting firm assured shareholder that no further actions were required in order for taxpayer to be treated as an ic-disc as of date law firm had requested accounting firm to prepare and file the form 4876-a and assumed accounting firm would do so however accounting firm neither filed nor advised taxpayer to file form 4876-a within days of date because it had assumed that law firm would be responsible for timely filing this form on date shareholder contacted law firm and accounting firm to set up a telephone conference to discuss taxpayer’s year-end matters and the filing of taxpayer’s income_tax return for its first taxable_year at this time law firm and accounting firm discovered that form 4876-a had not been filed after discussions with shareholder and law firm accounting firm prepared and filed form 4876-a on behalf of taxpayer law firm then prepared and submitted this ruling_request to the service for an extension of time to file form 4876-a for taxpayer’s first taxable_year at the time of this request the service had not discovered that form 4876-a was not filed within days of date law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as a ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i plr-103961-11 treasury regulation b provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year beginning date the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be attached to the federal_income_tax return for any taxable_year to which the ruling applies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________________ jason m osborn senior technical reviewer branch office of associate chief_counsel international
